            Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 1 of 7                                 FILED
                                                                                                 2020 Jun-17 PM 01:08
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

MELANIE TOLBERT,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 4:18-CV-00680-KOB
                                                 )
                                                 )
DISCOVERY, INC. a/k/a DISCOVERY                  )
COMMUNICATIONS, LLC f/k/a                        )
SCRIPPS NETWORK INTERACTIVE,                     )
INC., a/k/a SCRIPPS NETWORKS, LLC,               )
                                                 )
       Defendant.                                )


                                 MEMORANDUM OPINION

       This matter comes before the court on Defendant Discovery Inc.’s “Motion to Strike

Plaintiff’s Responses to First Set of Requests for Admission,” (doc. 68), and “Motion to Compel

Plaintiff’s Responses to Defendant’s First Set of Interrogatories and Requests for Production,”

(doc. 69). To best promote the just resolution of this case, the court will deny Discovery’s

motion to strike. Additionally, the court will deny Discovery’s motion to compel because Ms.

Tolbert has now produced her responses and justice does not support the imposition of fees and

expenses.

Factual Background and Procedural History:

       According to her complaint, in 2014 Ms. Tolbert conceived of a then-original idea for a

mother-daughter home renovation television show and reached out to several television industry

contacts about the possibility of creating such a show. (Doc. 1). Ms. Tolbert then filmed a teaser

trailer with her mother to help pitch the idea. Ms. Tolbert disseminated the teaser to several




                                                 1
            Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 2 of 7



unnamed individuals and alleges that those individuals provided Discovery with access to the

teaser.

          Ms. Tolbert’s efforts did not ultimately lead to a television show. But in 2017, Ms.

Tolbert noticed that Discovery-owned HGTV had its own mother-daughter home renovation

show called Good Bones. Ms. Tolbert subsequently acquired a copyright on her initial teaser and

brought this action against Discovery and another defendant, High Noon Productions, LLC, for

infringing her copyright.

          After the court adjudicated multiple motions to dismiss that ultimately resulted in High

Noon’s dismissal from the case for lack of personal jurisdiction, Ms. Tolbert and Discovery

began to conduct discovery. During the early discovery process, the parties had a dispute over

document production under Fed. R. Civ. P. 26 and filed competing motions for a protective

order. (Doc. 58; doc. 59). The court granted a protective order on January 24, 2020, designating

some information as confidential and for attorneys’ eyes only. (Doc. 63). Only after the court

entered the protective order did Discovery make its initial Rule 26 disclosures.

          In the meantime, on November 25, 2019, Discovery served Ms. Tolbert with requests for

admission and its first set of interrogatories and requests for production. (Doc. 68 at 1; doc. 69 at

1). Ms. Tolbert filed responses to the requests for admission on January 28, 2020. On January

30, 2020, Discovery corresponded with Ms. Tolbert about when she would submit her responses

to its first set of interrogatories and requests for production, but Ms. Tolbert did not respond.

          On February 7, 2020, Discovery filed a motion to strike Ms. Tolbert’s late responses to

the requests for admission and a motion to compel responses to the interrogatories and requests

for production. (Doc. 68, doc. 69). The parties fully briefed the motions. On February 13, 2020,




                                                   2
          Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 3 of 7



Ms. Tolbert submitted her responses to Discovery’s first set of interrogatories and requests for

production. (Doc. 81 at 2).

DISCUSSION:

           a. Motion to Strike

       Discovery moves to strike Ms. Tolbert’s responses to its first requests for admission

because she filed them belatedly. (Doc. 68). Discovery argues that, because Ms. Tolbert did not

file her response to the requests for admission within 30 days of service of the requests,

Discovery’s requests became accepted admissions pursuant to Fed. R. Civ. P. 36(a)(3).

Discovery asserts that Ms. Tolbert’s belated responses have no effect on the deemed admissions

and should be struck.

       Ms. Tolbert responds that her delay in answering the requests for admission occurred

because of Discovery’s own delay in making Rule 26 disclosures. (Doc. 80). She argues that

her delay was not willful and did not prejudice Discovery. She asks that the court deny

Discovery’s motion and either deem her responses timely or withdraw the deemed admissions

and allow her to file her responses.

       With the court’s permission, Discovery filed a reply in support of its motion to strike.

(Doc. 87). Discovery argues that Ms. Tolbert has not provided any legal or factual reason why

her failure to timely respond to Discovery’s requests for admission does not result in deemed

admissions. Discovery elaborates that its Rule 26 disclosures should not have had any effect on

Ms. Tolbert’s ability to respond to its requests for admission.

       Rule 36(a) of the Federal Rules of Civil Procedure allows a party to serve another party

with “a written request to admit, for purposes of the pending action only, the truth of any matters

within [general discovery rules] relating to ... facts, the application of law to fact, or opinions



                                                   3
          Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 4 of 7



about either.” Fed. R. Civ. P. 36(a)(1). The served party has thirty days to respond to the

request or the court will deem the matter admitted. Fed. R. Civ. P. 36(a)(3).

       A matter that the court deems admitted is “conclusively established unless the court, on

motion, permits the admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b). At its

discretion, a court “may permit withdrawal or amendment if it would promote the presentation of

the merits of the action and if the court is not persuaded that it would prejudice the requesting

party in maintaining or defending the action on the merits.” Fed. R. Civ. P. 36(b);

Perez v. Miami-Dade Cty., 297 F.3d 1255, 1263 (11th Cir. 2002) (stating that the Eleventh

Circuit reviews decisions regarding motions to withdraw or amend admissions for abuse of

discretion).

       The Eleventh Circuit has held that “district courts should apply a ‘two-part test’ in

deciding whether to grant or deny a motion to withdraw or amend admissions.” Perez, 297 F.3d

at 1264. First, the court should consider whether withdrawal will promote the presentation of the

merits of the case; second, the court should determine whether “the withdrawal will prejudice the

party who obtained the admissions in its presentation of the case.” Id.

       Here, the parties do not dispute that Ms. Tolbert filed her responses to Discovery’s

requests for admissions more than 30 days after service. See Fed. R. Civ. P. 36(a)(3). Therefore,

under Rule 36, the court would generally deem the requests admitted. See id. However, in her

response to Discovery’s motion, Ms. Tolbert requests that the court deem her belated responses

timely or allow her to withdraw the deemed admissions and submit timely responses. (Doc. 80

at 4). The court reads this plea as a motion to amend the deemed admissions. Therefore, the

court applies the Eleventh Circuit’s two-part test for allowing withdrawal or amendment of

admissions. See Perez, 297 F.3d at 1264.



                                                 4
         Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 5 of 7



       The relevant two-part test requires the court to assess whether withdrawal or amendment

will help the court consider the merits of the case and whether withdrawal or amendment will

prejudice the nonmoving party. Id. In this case, allowing Ms. Tolbert to amend her admissions

with her late responses will ultimately allow the court to have a better understanding of the

parties’ positions in the case and will promote consideration of the merits of the case. Moreover,

Discovery has not argued that the withdrawal or amendment of the deemed admissions and

subsequent consideration of Ms. Tolbert’s amended responses to the admissions will create any

significant prejudice. Therefore, the court finds that the application of the Eleventh Circuit’s

two-part test supports granting Ms. Tolbert’s request to amend her responses, so the court

DENIES Discovery’s motion to strike Ms. Tolbert’s responses. The court construes and accepts

Ms. Tolbert’s belated responses as amendments to the deemed admissions.

           b. Motion to Compel

       Discovery also moves to compel responses from Ms. Tolbert to its first set of

interrogatories and requests for production. (Doc. 69). Discovery argues that Ms. Tolbert’s

responses were past due and Ms. Tolbert had not asked for an extension from the court or

provided Discovery with information about when the responses would be forthcoming. Because

of Ms. Tolbert’s late responses and failure to communicate, Discovery argues that the court

should award it reasonable fees and expenses under Fed. R. Civ. P. 37 for the preparation of its

motion to compel. The court notes that, after Discovery filed its motion to compel, Ms. Tolbert

did submit responses to Discovery on February 13, 2020.

       Ms. Tolbert responds that her delayed response was caused by Discovery’s delayed Rule

26 disclosures and her attempts to bring in additional counsel for her case. (Doc. 81). She

argues that the court should find the motion moot because she has now filed her responses.



                                                 5
         Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 6 of 7



       Federal Rule of Civil Procedure 37 governs failures to cooperate in discovery and

attendant sanctions. Rule 37 allows parties to move the court to compel disclosure or discovery.

Fed. R. Civ. P. 37(a)(1). The rule also provides that, if a court grants a motion to compel

discovery or the opposing party files the sought-after information after the filing of a motion to

compel, the court may “require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant's reasonable expenses incurred

in making the motion, including attorney's fees.” Id. 37(a)(5)(A). However, the court should

not impose fees and expenses where circumstances justified the failure to disclose or the

imposition of fees and expenses would be unjust. Id.

       In this case, Ms. Tolbert states that she has now disclosed the information that Discovery

sought in its interrogatories, so Discovery’s motion is moot. To an extent, the court agrees.

Now that Ms. Tolbert has provided her responses to Discovery, the court has no reason to

compel Ms. Tolbert to respond. However, the filing of Ms. Tolbert’s responses after Discovery’s

motion to compel does not moot the issue of whether the court should grant Discovery fees and

expenses for the preparation of its motion.

       Rule 37 directs courts to impose fees and expenses on the nonmoving party when

disclosure occurs after the moving party has filed a motion to compel, as is the case here, but not

where the delay was justified or justice does not support the imposition of fees and expenses.

Fed. R. Civ. P. 37(a)(5)(A). Here, Ms. Tolbert’s delay in producing her responses stemmed at

least partially from Discovery’s delayed Rule 26 disclosures and partially from trying to

associate new counsel to pursue her case. Thus, circumstances justified her delayed responses.

Further, Discovery incurred no penalties for its delayed Rule 26 disclosures. Justice does not




                                                 6
         Case 4:18-cv-00680-KOB Document 88 Filed 06/17/20 Page 7 of 7



support now penalizing Ms. Tolbert for a similar failure. So, the court finds that Discovery is not

entitled to fees and expenses for the preparation of its motion to compel.

       Therefore, the court DENIES Discovery’s motion to compel because its request for

responses has become moot and justice does not support the imposition of fees and expenses.

CONCLUSION:

       For the reasons discussed above, the court will DENY Discovery’s motion to strike

belated responses to requests for admission and will treat Ms. Tolbert’s belated responses as

amendments to the previously deemed admissions. Further, the court will DENY Discovery’s

motion to compel responses to its interrogatories and requests for production.

       DONE and ORDERED this 17th day of June, 2020.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             UNITED STATES DISTRICT JUDGE




                                                 7
